         Case 1:20-mc-00072-DLF Document 1 Filed 08/12/20 Page 1 of 24

                      UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLUMBIA
 In re                                 )
                                       )
 LISA ANN HERMAN,                      )    Case No. 19-0071
                                       )    (Chapter 11)
                   Debtor.             )
 ____________________________          )
                                       )
 LISA ANN HERMAN                       )
                                       )
        and                            )
                                       )
 ROBERT WILLIAM HALL, Jr.,             )    Adversary Proceeding No.
                                       )    19-10028
                     Plaintiffs,       )
                                       )
                v.                     )
                                       )    Civil Action No.
 LINDA SONIER, et al.,                 )

                     Defendant


                       MOTION TO WITHDRAW REFERENCE

       Transmitted herewith to the Clerk of the District Court for

docketing in the District Court pursuant to Fed. R. Bankr. P.

8003(d)(2) is the Motion to Withdraw Reference and Order Directing

Clerk to Transmit Renewed Motion for Withdrawal of Reference and

Noting Procedural Deficiencies in the Motion in the above-captioned

adversary proceeding.

Documents related to the Withdrawal of Reference include:

 DE#       Document                                  Filer
           Second Motion to Approve Withdrawal of
 30        Reference (Attachments: # 1 Exhibit       Lisa Ann Herman
           Docket Sheet #2 Proposed Order)




                                       1
      Case 1:20-mc-00072-DLF Document 1 Filed 08/12/20 Page 2 of 24

        Order Directing Clerk to Transmit Renewed
 32     Motion for Withdrawal of Reference and      Bankruptcy Court
        Noting Procedural Deficiencies in the
        Motion
        Bankruptcy Court Docket



Other comments:



                                              Angela D. Caesar,
                                              Clerk of the Court

Dated: 8/12/2020                              By: /s/ Diane Champagne
                                              Deputy Clerk




                                    2
Case 19-10028-SMT
        Case 1:20-mc-00072-DLF
                    Doc 30 FiledDocument
                                 08/07/20 1 Entered
                                             Filed 08/12/20
                                                    08/07/20 Page
                                                             10:45:58
                                                                  3 of 24
                                                                        Desc Main
                            Document    Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    ]
In re:                              ]
                                    ]
LISA ANN HERMAN,                    ]                  Case No. 19-0071-SMT
                                    ]                  Chapter 11
                  Debtor.           ]
____________________________________]
                                    ]
LISA ANN HERMAN, et al.,            ]
                                    ]
                  Plaintiffs,       ]
                                    ]
v.                                  ]                  Adv. Proc. No.: 19-10028
                                    ]
LINDA SONIER, et al.,               ]
                                    ]
                  Defendants.       ]
____________________________________]

               RENEWED MOTION FOR WITHDRAWAL OF REFERENCE

         COMES NOW Lisa Ann Herman, debtor and plaintiff (“Debtor”), and as her Renewed

Motion for Withdrawal of Reference (“Motion”) respectfully represents as follows:

         1. This Motion seeks the withdrawal of the reference of this Adversary Proceeding,

which was commenced when Lisa Ann Herman filed her complaint herein

(“Complaint”)(Docket No. 1), on September 9, 2019; issue was joined with an answer was filed

by the Defendants on November 7, 2019.

         2. In order to understand the basis for the request to withdraw the reference, the Debtor

states: The Complaint herein seeks damages on account of alleged acts of defamation committed

by the Defendant against the Debtor and her co-plaintiff.

         3. Pursuant to 28 U.S.C. §157(b)(5):



                                                  1
Case 19-10028-SMT
        Case 1:20-mc-00072-DLF
                    Doc 30 FiledDocument
                                 08/07/20 1 Entered
                                             Filed 08/12/20
                                                    08/07/20 Page
                                                             10:45:58
                                                                  4 of 24
                                                                        Desc Main
                            Document    Page 2 of 4



               The district court shall order that personal injury tort and wrongful
               death claims shall be tried in the district court in which the
               bankruptcy case is pending, or in the district court in the district in
               which the claim arose, as determined by the district court in which
               the bankruptcy case is pending….

       4. The Complaint alleges a personal injury tort, i.e., defamation. While “personal injury

tort” is not defined in the Bankruptcy Code, see, e.g., In re Gawker Media LLC, 517 B.R. 612,

620 (Bankr. S.D.N.Y. 2017), it is nonetheless clear that this constitutes the kind of personal

injury covered by §157(b)(5), and thus the reference should, and indeed must, be withdrawn:

               Broadly defined, however, the term "personal injury" encompasses
               "any injury which is an invasion of personal rights, and in this
               signification it may include such injuries to the person as libel or
               slander, criminal conversation, malicious prosecution, false
               imprisonment, and mental suffering." BLACK'S LAW
               DICTIONARY 786 (6th ed. 1990); In re Webb,210 B.R. 266, 271-
               272 (Bankr.E.D.Va.), aff'd, King v. Webb (In re Webb),214 B.R.
               553 (E.D.Va. 1997); Boyer v. Balanoff (In re Boyer),93 B.R. 313,
               317 (Bankr.N.D.N.Y. 1988). See also Anthony v. Baker (In re
               Baker),86 B.R. 234, 236 (D.Colo. 1988) (stating without any
               discussion that malicious prosecution is a personal injury tort);
               Littles v. Lieberman (In re Littles),75 B.R. 240, 242 (Bankr.
               E.D.Pa. 1987) (citing intentional or negligent infliction of
               emotional distress as examples of personal injury torts and stating
               that § 157(b)(5) is "limited to those torts or causes of action which
               require proof of damage as an element of the underlying cause of
               action"). Certainly Congress could have used the term "personal
               bodily injury" if it wished to specifically limit personal injury tort
               claims. See In the Matter of Poole Funeral Chapel, Inc.,63 B.R.
               527, 530 (Bankr.N.D.Ala. 1986). In addition, it is arguable that the
               "traditional, plain-meaning" sense of the term distinguishes
               between personal injuries, including both bodily and psychiatric
               harm, as opposed to property damage.

In re Von Volkmar, 217 B.R. 561, 566 (Bankr. N.D. Ill. 1998); In re Boyer, 93 B.R. 313, 317

(Bankr. N.D.N.Y. 1988) (reference withdrawn; “[t]he term personal injury tort embraces a broad

category of private or civil wrongs or injuries … and includes damage to an individual's person

and any invasion of personal rights, such as libel, slander and mental suffering….”); Yellow Sign,




                                                  2
Case 19-10028-SMT
        Case 1:20-mc-00072-DLF
                    Doc 30 FiledDocument
                                 08/07/20 1 Entered
                                             Filed 08/12/20
                                                    08/07/20 Page
                                                             10:45:58
                                                                  5 of 24
                                                                        Desc Main
                            Document    Page 3 of 4



Inc. v. Freeway Foods, Inc. (In re Freeway Foods of Greensboro, Inc.), 466 B.R. 750, 777

(Bankr. M.D.N.C. 2012) (“Defamation claims, however, constitute personal injury tort claims

within the meaning of 28 U.S.C. § 157(b)(5)….), citing In re Arnold, 407 B.R. 849, 853

(Bankr.M.D.N.C.2009).

       5. Pursuant to Local Bankruptcy Rule 5011-2(d), the Debtor states that:

              a. The Docket Sheet of the Adversary Proceeding to which this Motion relates is

appended hereto; and

              b. There are no other documents designated to be included in the file to be

transferred upon withdrawal of the reference, as otherwise contemplated in LBR 5011-2(d)(5),

(6).

       WHEREFORE, the Debtor respectfully requests that the Court enter an order:

       1. Granting this Motion;

       2. Withdrawing the reference of this Adversary Proceeding; and

       3. Granting such other and further relief as is just and proper.



Dated: August 7, 2020                        Respectfully submitted,


                                              /S/ Jeffrey M. Sherman
                                             Jeffrey M. Sherman, DC Bar 348896
                                             LAW OFFICES OF JEFFREY M. SHERMAN
                                             1600 N. Oak Street, #1826
                                             Arlington, VA 22209
                                             (703) 855-7394
                                             jeffreymsherman@gmail.com
                                             Attorneys for the Debtor/Plaintiff




                                                 3
Case 19-10028-SMT
        Case 1:20-mc-00072-DLF
                    Doc 30 FiledDocument
                                 08/07/20 1 Entered
                                             Filed 08/12/20
                                                    08/07/20 Page
                                                             10:45:58
                                                                  6 of 24
                                                                        Desc Main
                            Document    Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the forgoing was served on August 7, 2020, by first class
mail, or, where available and proper, by electronic means, on the following:

Robert B. Hetherington
2200 Research Boulevard, Suite 500
Rockville, Maryland 20850
(301) 762-7770
hetheringtonr@mcwilson.com
                                               /S/ Jeffrey M. Sherman
                                              Jeffrey M. Sherman




                                                 4
CM/ECF Live Area                                              https://ecf.dcb.uscourts.gov/cgi-bin/DktRpt.pl?702664619219278-L...
               Case 19-10028-SMT
                     Case 1:20-mc-00072-DLF
                                   Doc 30-1 Filed
                                               Document
                                                    08/07/20
                                                         1 Filed
                                                              Entered
                                                                 08/12/20
                                                                      08/07/20
                                                                           Page10:45:58
                                                                                 7 of 24                  Desc
                                     Exhibit Docket Sheet Page 1 of 7
                                 U.S. Bankruptcy Court
         United States Bankruptcy Court for the District of Columbia (Washington,
                                          D.C.)
                         Adversary Proceeding #: 19-10028-SMT

          Assigned to: Bankruptcy Judge S. Martin Teel, Jr.           Date Filed: 09/09/19
          Lead BK Case: 19-00071
          Lead BK Title: Lisa Ann Herman
          Lead BK Chapter: 11
          Demand: $700000
          Nature[s] of Suit: 14 Recovery of money/property - other
                             02 Other (e.g. other actions that would have been brought in state court if
                                unrelated to bankruptcy)


         Plaintiff
         -----------------------
         Lisa Ann Herman                            represented by Jeffrey M. Sherman
         8409 Lee Hwy                                              Law Offices of Jeffrey M. Sherman
         Unit 4135                                                 1600 N. Oak Street
         Merrifield, VA 22116                                      Suite 1826
         SSN / ITIN: xxx-xx-3916                                   Arlington, VA 22209
         Tax ID / EIN: XX-XXXXXXX, XX-XXXXXXX,                     703-855-7394
         XX-XXXXXXX                                                Email: jeffreymsherman@gmail.com


         V.

         Defendant
         -----------------------
         Linda Sonier                               represented by Robert Brian Hetherington
         811 Club Hunt Lane                                        McCarthy Wilson LLP
         West Chester, PA 19380                                    2200 Research Boulevard
                                                                   Ste 500
                                                                   Rockville, MD 20850
                                                                   (301) 762-7770
                                                                   Fax : 301-926-7444
                                                                   Email: hetheringtonr@mcwilson.com


         Defendant
         -----------------------
         Andrew Sonier                              represented by Robert Brian Hetherington
         811 Club Hunt Lane                                        (See above for address)


1 of 7                                                                                                         8/7/20, 10:29 AM
CM/ECF Live Area                                             https://ecf.dcb.uscourts.gov/cgi-bin/DktRpt.pl?702664619219278-L...
              Case 19-10028-SMT
                    Case 1:20-mc-00072-DLF
                                  Doc 30-1 Filed
                                              Document
                                                   08/07/20
                                                        1 Filed
                                                             Entered
                                                                08/12/20
                                                                     08/07/20
                                                                          Page10:45:58
                                                                                8 of 24                  Desc
                                    Exhibit Docket Sheet Page 2 of 7
         West Chester, PA 19380


         Defendant
         -----------------------
         MIchael Sonier                               represented by Robert Brian Hetherington
         811 Club Hunt Lane                                          (See above for address)
         West Chester, PA 19380


         Defendant
         -----------------------
         DOEs 1-50 being parties to be named          represented by DOEs 1-50 being parties to be
         later                                                       named later
                                                                     PRO SE



          Filing Date                #                                       Docket Text

                                   1                    Adversary case 19-10028. Complaint by Lisa
                                   (36 pgs; 2 docs)     Ann Herman, Robert William Hall Jr. against
                                                        Linda Sonier. (Fee Amount of $350 is Exempt )
                                                        (Attachments: # 1 Exhibit) (14 (Recovery of
                                                        money/property - other),02 (Other (e.g. other
                                                        actions that would have been brought in state
                                                        court if unrelated to bankruptcy))) (Sherman,
          09/09/2019                                    Jeffrey) (Entered: 09/09/2019)

                                   2                    Exhibit - Adversary Cover Sheet Filed by
                                   (2 pgs)              Robert William Hall Jr., Lisa Ann Herman. (Re:
                                                        Related Document(s) #:1 Complaint.)
          09/09/2019                                    (Sherman, Jeffrey) (Entered: 09/09/2019)

                                   3                    Summons Issued on Andrew Sonier , Linda
                                   (6 pgs)              Sonier , MIchael Sonier . Number of Summons
                                                        Issued: 3.Answer due by: 10/15/2019. YOU
                                                        MUST PRINT YOUR ISSUED SUMMONS,
                                                        WHICH IS ATTACHED TO THIS
                                                        DOCUMENT. PAPER COPIES WILL NOT BE
                                                        MAILED. Status Hearing to be held on
                                                        11/19/2019 at 10:00 AM Courtroom 1.
          09/13/2019                                    (Mathewes, Aimee) (Entered: 09/13/2019)




2 of 7                                                                                                        8/7/20, 10:29 AM
CM/ECF Live Area                                        https://ecf.dcb.uscourts.gov/cgi-bin/DktRpt.pl?702664619219278-L...
             Case 19-10028-SMT
                   Case 1:20-mc-00072-DLF
                                 Doc 30-1 Filed
                                             Document
                                                  08/07/20
                                                       1 Filed
                                                            Entered
                                                               08/12/20
                                                                    08/07/20
                                                                         Page10:45:58
                                                                               9 of 24              Desc
                                   Exhibit Docket Sheet Page 3 of 7

                                 4                 Answer to Complaint Filed by Andrew Sonier,
                                 (9 pgs)           Linda Sonier, MIchael Sonier (Hetherington,
         11/07/2019                                Robert) (Entered: 11/07/2019)

                                 5                 Minute Entry RE: Hearing Held (AP) (Re:
                                 (2 pgs)           Related Document(s) #:3 Summons Issued.)
         11/19/2019                                (Mathewes, Aimee) (Entered: 11/19/2019)

                                 6                 Scheduling Order Order entered on 11/26/2019.
         11/26/2019              (10 pgs)          (Bryant, Brittany) (Entered: 11/26/2019)

                                 7                 Scheduling Order Order entered on 11/26/2019.
                                 (10 pgs)          (Bryant, Brittany) Modified on 11/27/2019
                                                   (Bryant, Brittany). ENTERED IN ERROR
         11/26/2019                                PLEASE DISREGARD. (Entered: 11/26/2019)

                                 8                    PDF with attached Audio File. Court Date &
                                 (1 pg)            Time [ 11/19/2019 10:44:42 AM ]. File Size [
                                                   2504 KB ]. Run Time [ 00:10:26 ]. (admin).
         11/26/2019                                (Entered: 11/27/2019)

                                                   Hearing Scheduled (AP) (Re: Related
                                                   Document(s) #:1 Complaint.) Pre-Trial
                                                   Conference set for 6/23/2020 at 10:30 AM
                                                   Courtroom 1. (Mathewes, Aimee) (Entered:
         11/27/2019                                11/27/2019)

                                 9                 BNC Certificate of Mailing - PDF Document.
                                 (11 pgs)          (RE: related document(s)7 Scheduling Order)
                                                   No. of Notices: 3. Notice Date 11/28/2019.
         11/28/2019                                (Admin.) (Entered: 11/29/2019)

                                 10                Post Hearing Memorandum Filed by Plaintiff
                                 (26 pgs)          Robert William Hall Jr. (RE: related
                                                   document(s)5 Hearing Held (AP)) (Bryant,
         12/10/2019                                Brittany) (Entered: 12/10/2019)

                                 11                Pretrial Statement Filed by Andrew Sonier,
                                 (5 pgs)           Linda Sonier, MIchael Sonier. (Hetherington,
         06/02/2020                                Robert) (Entered: 06/02/2020)

                                 12                Hearing Continued at the Request of the Court
                                 (1 pg)            (Re: Related Document(s) #:1 Complaint.) Pre-
         06/19/2020                                Trial Conference set for 6/24/2020 at 10:30 AM


3 of 7                                                                                                   8/7/20, 10:29 AM
CM/ECF Live Area                                        https://ecf.dcb.uscourts.gov/cgi-bin/DktRpt.pl?702664619219278-L...
             Case 19-10028-SMT
                   Case 1:20-mc-00072-DLF
                                 Doc 30-1 Document
                                            Filed 08/07/20
                                                       1 Filed
                                                            Entered
                                                               08/12/20
                                                                    08/07/20
                                                                        Page10:45:58
                                                                             10 of 24 Desc
                                   Exhibit Docket Sheet Page 4 of 7
                                                   Telephone.) (Mathewes, Aimee) (Entered:
                                                   06/19/2020)

                                13                 BNC Certificate of Mailing - Hearing. (RE:
                                (2 pgs)            related document(s)12 Hearing Scheduled (AP))
                                                   No. of Notices: 1. Notice Date 06/21/2020.
         06/21/2020                                (Admin.) (Entered: 06/22/2020)

                                14                 Pretrial Statement Filed by Lisa Ann Herman.
                                (5 pgs)            (Re: Related Document(s) #:12 Hearing
                                                   Scheduled (AP).) (Sherman, Jeffrey) (Entered:
         06/23/2020                                06/23/2020)

                                15                 Order Continuing Pretrial Conference and
                                (3 pgs)            Permitting Late Filing of Certain Papers(Re:
                                                   Related Document(s)1 Complaint, 12 Hearing
                                                   Scheduled (AP).) Order entered on 6/24/2020.
                                                   Pre-Trial Conference Continued to 8/5/2020 at
                                                   10:30 AM 1, (Ragland, Vamira) (Entered:
         06/24/2020                                06/24/2020)

                                16                 Motion to Compel Filed by Andrew Sonier,
                                (15 pgs; 8 docs)   Linda Sonier, MIchael Sonier (Attachments: # 1
                                                   Exhibit Exhibit A # 2 Exhibit Exhibit B # 3
                                                   Exhibit Exhibit C # 4 Exhibit Exhibit D # 5
                                                   Exhibit Exhibit E # 6 Proposed Order Proposed
                                                   Order # 7 Exhibit Exhibit F) (Hetherington,
         06/24/2020                                Robert) (Entered: 06/24/2020)

                                18                 Minute Entry RE: Hearing - Continued (AP)
                                (2 pgs)            (Re: Related Document(s) #:12 Hearing
                                                   Scheduled (AP).) Pre-Trial Conference set for
                                                   8/5/2020 at 10:30 AM Courtroom 1.
         06/24/2020                                (Mathewes, Aimee) (Entered: 06/25/2020)

                                                   ELECTRONIC DEFICIENCY NOTICE. Filer
                                                   is hereby notified that the document entry linked
                                                   hereto contains an error which requires
                                                   corrective action. THE PROPOSED ORDER
                                                   DOES NOT CONTAIN THE CORRECT
                                                   CASE NUMBER. PLEASE REFILE THE
                                                   PROPOSED ORDER WITH THE CORRECT
                                                   CASE NUMBER BY GOING TO
                                                   BANKRUPTCY >> MISCELLANEOUS >>
         06/25/2020                                TYPE IN THE ADVERSARY CASE


4 of 7                                                                                                   8/7/20, 10:29 AM
CM/ECF Live Area                                      https://ecf.dcb.uscourts.gov/cgi-bin/DktRpt.pl?702664619219278-L...
             Case 19-10028-SMT
                   Case 1:20-mc-00072-DLF
                                 Doc 30-1 Document
                                            Filed 08/07/20
                                                       1 Filed
                                                            Entered
                                                               08/12/20
                                                                    08/07/20
                                                                        Page10:45:58
                                                                             11 of 24 Desc
                                   Exhibit Docket Sheet Page 5 of 7
                                                 NUMBER >> PROPOSED ORDER. PLEASE
                                                 ALSO UPLOAD THE PROPOSED ORDER
                                                 BY GOING TO ADVERSARY >> ORDER
                                                 UPLOAD >> SINGLE ORDER UPLOAD (RE:
                                                 related document(s)16 Motion to Compel) YOU
                                                 HAVE UNTIL 6/29/2020 for 16, TO
                                                 CORRECT THIS DEFICIENCY. IF YOU FAIL
                                                 TO DO SO, THE SUBMISSION MAY BE
                                                 STRICKEN. (Ragland, Vamira) (Entered:
                                                 06/25/2020)

                                17               PROPOSED ORDER. Deficiency cure Filed by
                                (2 pgs)          Andrew Sonier, Linda Sonier, MIchael Sonier.
                                                 (Re: Related Document(s) #:16 Motion to
                                                 Compel.) (Hetherington, Robert) (Entered:
         06/25/2020                              06/25/2020)

                                19               Motion to Change Venue/Inter-district Transfer
                                (4 pgs)          Adversary -- Withdraw Reference Filed by Lisa
                                                 Ann Herman (Sherman, Jeffrey) (Entered:
         06/29/2020                              06/29/2020)

                                20               Order Continuing Pretrial Conference and
                                (3 pgs)          Permitting Late Filing of Certain Papers (Re:
                                                 Related Document(s)1 Complaint.) Order
                                                 entered on 7/6/2020. (Ragland, Vamira)
         07/06/2020                              (Entered: 07/06/2020)

                                21               Memorandum Decision and Order Dismissing
                                (7 pgs)          Claims Asserted by Robert William Hall, Jr. and
                                                 Dismissing Him as a Party (Re: Related
                                                 Document(s)1 Complaint.) Order entered on
                                                 7/6/2020. (Ragland, Vamira) (Entered:
         07/06/2020                              07/06/2020)

                                22               Order Directing Clerk to Transmit Motion for
                                (6 pgs)          Withdrawal of Reference and Noting Procedural
                                                 Deficiencies in the Motion (Re: Related
                                                 Document(s)19 Motion to Change Venue/Inter-
                                                 district Transfer Adversary.) Order entered on
                                                 7/8/2020. (Ragland, Vamira) (Entered:
         07/08/2020                              07/08/2020)

                                23               Transmittal of the below referenced documents
         07/08/2020                              to the U.S. District Court for the District of


5 of 7                                                                                                 8/7/20, 10:29 AM
CM/ECF Live Area                                      https://ecf.dcb.uscourts.gov/cgi-bin/DktRpt.pl?702664619219278-L...
             Case 19-10028-SMT
                   Case 1:20-mc-00072-DLF
                                 Doc 30-1 Document
                                            Filed 08/07/20
                                                       1 Filed
                                                            Entered
                                                               08/12/20
                                                                    08/07/20
                                                                        Page10:45:58
                                                                             12 of 24 Desc
                                   Exhibit Docket Sheet Page 6 of 7
                                                  Columbia, Case: 1:20mc00043 Assigned To :
                                                  Friedrich, Dabney L. Assign. Date : 7/8/2020
                                                  Description: Misc. Filed by The Clerk's Office.
                                                  (Re: Related Document(s) #:19 Motion to
                                                  Change Venue/Inter-district Transfer Adversary,
                                                  22 Order - Generic.) (Ragland, Vamira)
                                                  Modified on 7/8/2020 TO ADD DOCKET
                                                  TEXT (Ragland, Vamira). (Entered:
                                                  07/08/2020)

                                                  Notice of Returned Mail from Robert William
                                                  Hall Jr, PO Box 873, Merrifield, VA
                                                  22116-2873 (RE: related document(s)12
                                                  Hearing Scheduled (AP)) (Ragland, Vamira)
         07/08/2020                               (Entered: 07/08/2020)

                                24                BNC Certificate of Mailing - PDF Document.
                                (8 pgs)           (RE: related document(s)21 Memorandum
                                                  Decision) No. of Notices: 2. Notice Date
         07/08/2020                               07/08/2020. (Admin.) (Entered: 07/09/2020)

                                25                BNC Certificate of Mailing - PDF Document.
                                (7 pgs)           (RE: related document(s)22 Order - Generic)
                                                  No. of Notices: 1. Notice Date 07/10/2020.
         07/10/2020                               (Admin.) (Entered: 07/11/2020)

                                26                Joint Motion to Continue Hearing On August 5,
                                (6 pgs; 2 docs)   2020 Filed by Andrew Sonier, Linda Sonier,
                                                  MIchael Sonier (Re: Related Document(s) #:15
                                                  Hearing Scheduled.) (Attachments: # 1
                                                  Proposed Order) (Hetherington, Robert)
         07/31/2020                               (Entered: 07/31/2020)

                                27                Order Continuing Pretrial Conference and
                                (2 pgs)           Directing Robert William Hall, Jr. To Show
                                                  Cause Why His Address of Record Ought Not
                                                  Be Changed. Order entered on 8/3/2020.
                                                  Pretrial Conference is continued to September
                                                  24, 2020, at 10:30 a.m (Champagne, Diane)
                                                  Modified on 8/3/2020 to correct text
         08/03/2020                               (Champagne, Diane). (Entered: 08/03/2020)

                                28                Order Continuing Pretrial Conference and
                                (2 pgs)           Directing Robert William Hall, Jr. To Show
         08/03/2020                               Cause Why His Address of Record Ought Not


6 of 7                                                                                                 8/7/20, 10:29 AM
CM/ECF Live Area                                               https://ecf.dcb.uscourts.gov/cgi-bin/DktRpt.pl?702664619219278-L...
             Case 19-10028-SMT
                   Case 1:20-mc-00072-DLF
                                 Doc 30-1 Document
                                            Filed 08/07/20
                                                       1 Filed
                                                            Entered
                                                               08/12/20
                                                                    08/07/20
                                                                        Page10:45:58
                                                                             13 of 24 Desc
                                   Exhibit Docket Sheet Page 7 of 7
                                                       Be Changed (Re: Related Document(s)26
                                                       Motion to Continue/Reschedule Hearing.) Order
                                                       entered on 8/3/2020. Plaintiff Shall Respond to
                                                       The Defendants' Interrogatories and To The
                                                       Defendants' Request for Production of
                                                       Documents by 8/14/2020. (Champagne, Diane)
                                                       Modified on 8/3/2020 to correct text.
                                                       (Champagne, Diane) (Entered: 08/03/2020)

                                 29                    BNC Certificate of Mailing - PDF Document.
                                 (3 pgs)               (RE: related document(s)27 Order To Show
                                                       Cause) No. of Notices: 2. Notice Date
         08/05/2020                                    08/05/2020. (Admin.) (Entered: 08/06/2020)




                                          PACER Service Center
                                              Transaction Receipt
                                               08/07/2020 10:28:57
                           PACER                      Client
                                          jmsherman
                           Login:                     Code:
                                                                19-10028-SMT Fil or
                                                                Ent: filed Doc From:
                                          Docket      Search    0 Doc To: 99999999
                           Description:
                                          Report      Criteria: Format: html Page
                                                                counts for documents:
                                                                included
                           Billable
                                          3           Cost:         0.30
                           Pages:




7 of 7                                                                                                          8/7/20, 10:29 AM
 Case 19-10028-SMT
       Case 1:20-mc-00072-DLF
                     Doc 30-2 Document
                               Filed 08/07/20
                                          1 Filed
                                               Entered
                                                  08/12/20
                                                       08/07/20
                                                           Page10:45:58
                                                                14 of 24 Desc
                         Proposed Order Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    ]
In re:                              ]
                                    ]
LISA ANN HERMAN,                    ]                Misc. Case No. ____________
                                    ]
                  Debtor.           ]
____________________________________]
                                    ]
LISA ANN HERMAN, et al.,            ]
                                    ]
                  Plaintiffs,       ]
                                    ]
v.                                  ]
                                    ]
LINDA SONIER, et al.,               ]
                                    ]
                  Defendants.       ]
____________________________________]

          ORDER GRANTING MOTION FOR WITHDRAWAL OF REFERENCE

         This matter came before the Court on the filing by Lisa Ann Herman, debtor and plaintiff

(“Debtor”), of her Renewed Motion for Withdrawal of Reference (“Motion”); the Court having

considered the Motion and any opposition thereto, and finding that cause exists to grant the rlief

requested; it is there

         ORDERED that the Motion be and the same hereby is granted and it is

         FURTHER ORDERED that the reference of this Adversary Proceeding (as

denominated by the united States Bankruptcy Court of the District of Columbia) be and the same

hereby is WITHDRAWN to this Court.

END OF ORDER                                 ________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                 1
Case 19-10028-SMT
      Case 1:20-mc-00072-DLF
                    Doc 30-2 Document
                              Filed 08/07/20
                                         1 Filed
                                              Entered
                                                 08/12/20
                                                      08/07/20
                                                          Page10:45:58
                                                               15 of 24 Desc
                        Proposed Order Page 2 of 2




Copies to

Jeffrey M. Sherman
LAW OFFICES OF JEFFREY M. SHERMAN
1600 N. Oak Street, #1826
Arlington, VA 22209
jeffreymsherman@gmail.com

Robert B. Hetherington
2200 Research Boulevard, Suite 500
Rockville, Maryland 20850
(301) 762-7770
hetheringtonr@mcwilson.com




                                     2
             Case 1:20-mc-00072-DLF Document 1 Filed 08/12/20 Page 16 of 24

The order below is hereby signed.

Signed: August 11 2020




                                           _____________________________
                                           S. Martin Teel, Jr.
                                           United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     LISA ANN HERMAN,                     )    Case No. 19-0071
                                          )    (Chapter 11)
                    Debtor.               )
     ____________________________         )
                                          )
     LISA ANN HERMAN                      )
                                          )
                and                       )
                                          )
     ROBERT WILLIAM HALL, JR.,            )
                                          )
                           Plaintiffs,    )
                                          )
                      v.                  )    Adversary Proceeding No.
                                          )    19-10028
     LINDA SONIER, et al.,                )
                                          )
                           Defendants.    )

                        ORDER DIRECTING CLERK TO TRANSMIT
                    RENEWED MOTION FOR WITHDRAWAL OF REFERENCE
                 AND NOTING PROCEDURAL DEFICIENCIES IN THE MOTION

           One of the plaintiffs, Lisa Ann Herman, has filed a Renewed

     Motion for Withdrawal of Reference (Dkt. No. 30).

           1.    Clerk’s Duty to Transmit Renewed Motion        to District

     Court.     Under DCt.LBR 5011-4, the Clerk of the Bankruptcy Court
         Case 1:20-mc-00072-DLF Document 1 Filed 08/12/20 Page 17 of 24



is required to promptly transmit the Renewed Motion            to the Clerk

of the District Court.1

     2.     The Claims are not Ready to be Tried.         The Renewed

Motion     invokes 28 U.S.C. § 157(b)(5), which provides:

     The district court shall order that personal injury tort
     and wrongful death claims shall be tried in the district
     court in which the bankruptcy case is pending, or in the
     district court in the district in which the claim arose,
     as determined by the district court in which the
     bankruptcy case is pending.

[Emphasis added.]       At this juncture, the claims are not ready to

be tried even if § 157(b)(5) requires that the claims be tried in

the District Court.       The plaintiffs have been ordered to comply

with the defendants’ discovery requests, so the case is not yet

in a posture to be tried.        However, the District Court has

discretion to withdraw the reference as to pretrial matters as

well as for the trial of the claims.

     3.     The Dismissal of Robert William Hall, Jr.’s Claims.           The

Bankruptcy Court has entered an order dismissing the claims of



     1
           DCt.LBR 5011-4 provides:

     The Clerk of the Bankruptcy Court must promptly transmit
     the motion to withdraw the reference to the Clerk of the
     District Court, who must docket the motion (1) as a
     miscellaneous matter under the title of the bankruptcy
     case and the title of any adversary proceeding, and (2)
     as assigned to the Chief Judge of the District Court (or
     the Chief Judge’s designee) in accordance with DCt.LBR
     5011-8(a), and who must give notice to the parties of the
     docketing of the miscellaneous matter.



                                       2
     Case 1:20-mc-00072-DLF Document 1 Filed 08/12/20 Page 18 of 24



Robert William Hall, Jr. as not falling within the District

Court’s jurisdiction over bankruptcy matters specified in 28

U.S.C. § 1334(b) (the category of matters that have been referred

to the Bankruptcy Court under 28 U.S.C. § 157(b)(1)).           However,

if the reference is withdrawn, there is an issue, as discussed in

the order dismissing Hall’s claims, of whether the District Court

(in contrast to the Bankruptcy Court) can exercise supplemental

jurisdiction under 28 U.S.C. § 1367.      If the adversary proceeding

is withdrawn, that issue will be one for the District Court to

determine in the event that Hall attempts to invoke § 1367 as a

basis for the District Court to hear his claims and to vacate the

dismissal order.     Hall has failed to file a pretrial statement.

     4.    The Renewed Motion’s Procedural Deficiencies.         The

Renewed Motion does not comply with the following requirements of

DCt.LBR 5011-2(d), which in relevant part provides:

     (d)   CONTENTS OF MOTION.

            A motion for withdrawal      of   the   reference   must
            include the following:
            .    .    .

            (5)   a separate list of any documents filed in the
                  Bankruptcy Court that are relevant to the
                  motion for withdrawal of the reference,
                  including the date of filing, the document
                  number, and the title of each such document;
                  and

            (6)   copies of the listed relevant documents (other
                  than documents that were filed under seal),
                  appended   to   the  list   in   chronological
                  sequence, with each document to bear the
                  Electronic Case Filing header showing the

                                   3
     Case 1:20-mc-00072-DLF Document 1 Filed 08/12/20 Page 19 of 24



                document number and date of filing in the
                Bankruptcy Court.

The Renewed Motion   fails to include:

     •     a list of relevant documents, with the list including

           the information specified by DCt.LBR 5011-2(d)(5); and

     •     copies of the listed relevant documents as required by

           DCt.LBR 5011-2(d)(6).

The District Court denied Herman’s prior motion to withdraw the

reference as procedurally defective.      See Herman v. Sonier (In re

Herman), No. 1:20-mc-00043-DLF (Minute Order of July 31, 2020).

Further papers relating to the Renewed Motion for Withdrawal of

the Reference (including any paper attempting to cure the defects

in the Renewed Motion for Withdrawal of the Reference) must be

filed in the District Court captioned with the Miscellaneous

Number assigned to the Renewed Motion.      Or the plaintiff may

dismiss the Renewed Motion for Withdrawal of the Reference and

file a procedurally correct motion in the Bankruptcy Court.

Under DCt.LBR 5011-6(a)(1), the defendants’ deadline to respond

to the Renewed Motion for Withdrawal of the Reference is 14 days

after the Renewed Motion    was served on August 7, 2020.

     5.   Conclusion.   In light of the foregoing, it is

     ORDERED that the Clerk of the Bankruptcy Court shall

promptly transmit the Renewed Motion for Withdrawal of Reference

(Dkt. No. 30) to the Clerk of the District Court who, in


                                   4
                                   Case 1:20-mc-00072-DLF Document 1 Filed 08/12/20 Page 20 of 24



accordance with DCt.LBR 5011-4:

                                                            must docket the motion (1) as a miscellaneous
                                                            matter under the title of the bankruptcy case and
                                                            the title of any adversary proceeding, and (2) as
                                                            assigned to the Chief Judge of the District Court
                                                            (or the Chief Judge's designee) in accordance with
                                                            DCt.LBR 5011-8(a), and who must give notice to the
                                                            parties of the docketing of the miscellaneous
                                                            matter.

It is further

                              ORDERED that with the Renewed Motion for Withdrawal of

Reference, the Clerk of the Bankruptcy Court shall transmit to

the Clerk of the District Court a copy of this Order Directing

Clerk to Transmit Renewed Motion for Withdrawal of Reference and

Noting Procedural Deficiencies in the Motion.

                                                                                                                         [Signed and dated above.]

     Copies to:

     Jeffrey M. Sherman                                                                                            Robert Brian Hetherington
     Law Offices of Jeffrey M.                                                                                     McCarthy Wilson LLP
     Sherman                                                                                                       2200 Research Boulevard
     1600 N. Oak Street                                                                                            Ste 500
     Suite 1826                                                                                                    Rockville, MD 20850
     Arlington, VA 22209                                                                                           Email:
     Email:                                                                                                        hetheringtonr@mcwilson.com
     jeffreymsherman@gmail.com                                                                                     [Counsel for Defendants]
     [Counsel for Lisa Ann Herman]
                                                                                                                   Robert William Hall, Jr.
     Robert William Hall                                                                                           P.O. Box 873
     8409 Lee Highway, #4135                                                                                       Merrifield, VA 221162
     Merrifield, VA 22116


                              2
        The defendants have indicated that the Lee Highway
address is Hall’s correct address. See Dkt. No. 16 at 2, ¶ 6.
Hall has failed to file a notice of his correct address. Mail by
the Clerk to Hall’s Post Office Box address has been returned.
See unnumbered docket entry of July 8, 2020.

R:\Common\TeelSM\Judge Temp Docs\Herman v. Sonier - Order to Transmit 2nd Motion to Witdraw Reference_v1.wpd
                                                                                                               5
Case 1:20-mc-00072-DLF Document 1 Filed 08/12/20 Page 21 of 24
Case 1:20-mc-00072-DLF Document 1 Filed 08/12/20 Page 22 of 24
Case 1:20-mc-00072-DLF Document 1 Filed 08/12/20 Page 23 of 24
Case 1:20-mc-00072-DLF Document 1 Filed 08/12/20 Page 24 of 24
